Title: From George Washington to John Forbes, 16 November 1758
From: Washington, George
To: Forbes, John


To Genl Forbes[Chestnut Ridge, 16 November 1758]    Sir  
I was not so explicit last night, on the head of Mr Basset’s Party, as I ought to have been.
I had conceived an idea (on what ground founded I really can not say) that Mr Basset was to have joined Colo. Armstrong with the Party & Tools which I found here. But, upon enquiring into his orders, it appears he was only to repair some bad places on the Road between this and Loyal-hannon; and was desired afterwards by Mr Gordon (as he passed by) to remain here till I came up. Now, if Mr Basset really was intended for Colo. Armstrong the disappointment on the part of the latter, will be very great; as he will have no Tools to throw up any works with. But, as Colo. Armstrong does not complain of any want of this kind, it is possible he is otherwise provided: I shall therefore keep the Tools, &c. to assist in opening the Roads, until I join him, or am better informed.
The enclosed is a Return of my Division that marched yesterday: There has been, I am told, a considerable desertion in the lower county troops so that I can not ascertain the exact number that is left: The other Corps are quite right. Five men, of the lower counties, deserted from Mr Basset’s Party yesterday, so that 25 only are left—and they provided only with 3 days provisions. One of these people was hurt this morning by the

falling of a Tree; I have sent him under an Escort of 6 men, who are to rejoin me again.
The keeping Fort du Quesne (if we should be fortunate enough to take it) in its present situation, will be attended with great advantages to the middle Colonies; and I do not know so effectual a way of doing it, as by the communication of Fort Cumberland and Genl Braddocks road—which is in the first place good, and in the next, fresh; affording good food if the weather keeps open—which is more than a road can do as much used as this has been. If, when these supplies of Provisions reach Ft Cumberland, it should be found impracticable (or unnecessary) for them to proceed farther—by reason of the weather or other causes; the transportation of them to Raystown will be found very easy. Every useful tool is employed in opening the Road, and I hope we shall proceed to your expectation. I am, Sir, your most obedt &c.

G:W.


P.S. We have but 4 days of meat—and our 6 Bullocks are not yet come up.
Camp, Chesnut-ridge: Thursdy the 16th Novr 1758.

